Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 11, 2018

The Court of Appeals hereby passes the following order:

A19A0772. BRIAN J. ALBERT v. AIMEE ALBERT.

      On November 23, 2015, the trial court entered an order suspending Brian J.

Albert’s visitation with his minor children and finding him to be in contempt of a

child support order. Albert filed a motion for reconsideration from this ruling. The

trial court denied the motion for reconsideration on May 22, 2018, and Albert filed

a notice of appeal on June 15, 2018. We lack jurisdiction.

      A notice of appeal must be filed within 30 days of the entry of the order sought

to be appealed. OCGA § 5-6-38 (a). “The proper and timely filing of a notice of

appeal is an absolute requirement to confer jurisdiction upon an appellate court.”

Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (punctuation

omitted). Here, Albert had a right to appeal directly the trial court’s November 2015

order, which modified custody. See OCGA § 5-6-34 (a) (11). Instead of filing a notice

of appeal from this ruling, Albert filed a motion for reconsideration. However, the

denial of a motion for reconsideration is not directly appealable, and the filing of such

a motion does not extend the time for filing an appeal. Bell v. Cohran, 244 Ga. App.
510, 511 (536 SE2d 187) (2000); Savage v. Newsome, 173 Ga. App. 271, 271-272

(326 SE2d 5) (1985). Because Albert did not file a timely notice of appeal from the

trial court’s November 2015 order, this appeal is hereby DISMISSED for lack of

jurisdiction.


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/11/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.